[Cite as Cleveland v. Andujar, 2018-Ohio-3571.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 106867




                                CITY OF CLEVELAND
                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                MERCEDES ANDUJAR
                                                        DEFENDANT-APPELLANT




                                   JUDGMENT:
                             REVERSED AND REMANDED



                                      Criminal Appeal from the
                                     Cleveland Municipal Court
                                     Case No. 2017 TRD 027801

        BEFORE: S. Gallagher, P.J., Blackmon, J., and Laster Mays, J.

        RELEASED AND JOURNALIZED: September 6, 2018
ATTORNEY FOR APPELLANT

Rick L. Ferrara
2077 East 4th Street, Second Floor
Cleveland, Ohio 44114


ATTORNEYS FOR APPELLEE

Barbara A. Langhenry
City of Cleveland
Director of Law
By: Gina Villa
Assistant City Prosecutor
1200 Ontario Street, 8th Floor
Cleveland, Ohio 44113
SEAN C. GALLAGHER, J.:

       {¶1}    Mercedes Andujar appeals her conviction for leaving the scene of an

accident in violation of Cleveland Codified Ordinance 435.17, which includes restitution

being awarded to the victim in the amount of $2,000. In this appeal, Andujar claims the

trial court entered a finding of guilt upon her no contest plea without an explanation of

circumstances as required under R.C. 2937.07. The city concedes the error and the

disposition.

       {¶2} According to the transcript of the plea colloquy, Andujar pleaded no contest

to leaving the scene of an accident and the trial court immediately found her guilty. The

city had not offered, and Andujar had not explicitly waived, the explanation of

circumstances. Further, the trial court offered no explanation of what circumstances

gave rise to the finding of guilt. Berea v. Moorer, 2016-Ohio-3452, 55 N.E.3d 1186, ¶

13 (8th Dist.), citing State v. Herbst, 6th Dist. Lucas No. L-03-1238, 2004-Ohio-3157;

Columbus v. Chiles, 2017-Ohio-8376, 87 N.E.3d 260, ¶ 20-21 (10th Dist.). Reversible

error occurs if a trial court enters a finding of guilt on a no contest plea where there was

not an explanation of circumstances or an explicit waiver and such an error is akin to the

failure to establish facts sufficient to support a conviction. Chiles at ¶ 21. In this

situation, double jeopardy attaches, which prevents the city from getting a second chance

to meet its burden. Id.

       {¶3} Accordingly, Andujar’s conviction is reversed. This matter is remanded for

the sole purpose of vacating the conviction and discharging Andujar.
       It is ordered that appellant recover from appellee costs herein taxed.      The

court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the municipal

court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, PRESIDING JUDGE

PATRICIA ANN BLACKMON, J., and
ANITA LASTER MAYS, J., CONCUR